[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendants' motion for summary judgment (#118) is denied. As the party moving for summary judgment, the defendant "is required to support its motion with supporting documentation, including affidavits. Practice Book § 380." Heyman Associates No. 1 v. Ins.Co. of Penn., 231 Conn. 756, 796 (1995). In the present case, the defendants failed to file any supporting documentation with their motion for summary judgment. Absent such evidence, the court finds that the issues presented by this motion cannot be adjudicated summarily.
Murray, William Patrick Judge of the Superior Court